Title: To Thomas Jefferson from John Joseph de Barth, 29 October 1792
From: De Barth, John Joseph
To: Jefferson, Thomas



Monsieur
ce 29e. 8bre. 1792. a Springatsbury ou je Suis rentré depuis quelques jours.

Je desire plus vivement que personne d’avoir l’honneur de Vous présenter des hommages et des Felicitations aussy Sinceres, que respectueuses, sur votre heureux retour en cette Ville; mais je crains de Saisir, un moment qui ne seroit pas Favorable; J’oserai donc attendre qu’il Vous plaise, Monsieur, de me fixer un instant à l’un des jours de cette Semaine ou de la Suivante. Je m’en ferai instruire en envoyant demander vos ordres à votre porte demain ou après demain.
Il m’a été aisé de remarquer chaque fois que j’ay eu l’honneur de Vous voir, Monsieur, que vous etiés amateur de la Peinture et des Beaux arts; Celà me fait Suposer que Vous ne serez pas faché, Monsieur, de Voir reunies les anecdotes, qui concernent les artistes anciens et modernes. Incertain si Vous avez dans votre Bibliotheque le Recueil de Mr. Nougaret (Une de mes anciennes connoissances) qui comprend parmi bien des choses universellement connues, un assés grand nombre de faits particuliers vraiment dignes de remarque, je ne crois pas Vous offenser, Monsieur, en ayant l’honneur de joindre cet ouvrage à ma lettre, et si vous l’eussiés dejas (Comme celà pourroit etre très facilement) j’espere que Vous voudrez bien trouver dans ma liberté une preuve de mon Empressement a faire quelque chose, qui puisse Vous plaire. Si au Contraire Vous ne l’eussies pas, Sa lecture ne Vous  detournera pas beaucoup de Vos occupations puisqu’Elle peut etre faite en parcourant. Vous serez au Surplus absolument le Maitre, Monsieur, de garder ce livre aussy longtems, que Vous le Voudrés. J’ay l’honneur d’etre avec autant de Respect que de devouement Monsieur Votre tres humble & Très obeissant Serviteur

J. J. de Barth

